DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on June 7, 2022 is acknowledged.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the line from “Die Cavity” in Figure 2 should extend as a line/arrow to the die cavity, rather than only to the exterior surface of the movable die half.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because “motel” should be changed to “molten” before “metal” in the last line of the abstract.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In paragraph [0004], 3rd line, add “a” before ““gooseneck””.
In paragraph [0008], 2nd line, replace “Gooseneck” with “A gooseneck”.
In paragraph [0009], 4th line, replace “3,652072” with “3,652,072”.
In paragraph [0009], 12th line, replace “15,463,345” with “15/463,345”.
In paragraph [0011], 8th line, delete “and” before “etc.”.
In paragraph [0031], 5th line, replace “shrinks” with “shrink” before “fitted”.
In paragraph [0033], 3rd line, add “a” before “portion”.
In paragraph [0037], 3rd line, replace “line” with “liner” before “10”.
In paragraph [0037], 5th line, replace “line” with “liner” after “coated”.
In paragraph [0037], 6th line, replace “camber” with “chamber” after “shot”.
In paragraph [0037], 7th line, replace “line” with “liner” after “metal”.
Appropriate correction is required.

Claim Objections
Claims 1, 3-7, and 9-11 are objected to because of the following informalities:
In claim 1, 2nd line, delete “of” before “the”.
In claim 3, 2nd line, replace “its alloys” with “alloys thereof” since there are multiple options of refractory metallic materials.
In claim 4, 1st line, replace “the said” with either “the” or “said” before “coating”.
In claim 5, replace “the said” with either “the” or “said” before “coating”.
In claim 6, replace “the said” with either “the” or “said” before “coating”.
In claim 7, 1st line, replace “the said” with either “the” or “said” before “coating”.
In claim 9, replace “the said” with either “the” or “said” before “ferrous alloy”.
In claim 10, replace “the said” with either “the” or “said” before “ferrous alloy”.
In claim 11, last line, add “a” before “die casting process”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the formation" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 1 recites the limitation "the working surfaces" bridging the 8th and 9th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 1 recites the limitation "the outside surfaces" in the 14th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
The term “conventional” in claim 1 (in the 14th line) is a relative term which renders the claim indefinite. The term “conventional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “thick” in claim 1 (in the 14th line) is a relative term which renders the claim indefinite. The term “thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 2, the phrase "such as" (in this instance, “but is not limited to”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “conventionally” in claim 7 is a relative term which renders the claim indefinite. The term “conventionally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 8, the phrase "or the like" (in this instance, “TiAlN type”) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With regard to claim 8, the phrase “can be” is indefinite, as “can be” recites an optional function of being “applied”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
With regard to claim 11, the phrase “can also be” is indefinite, as “can also be” recites an optional function of being “part of the liner”.  In this instance, it is suggested to replace “can also be” with “is also” to more distinctly define this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalczyk et al (US 6,470,550).
Regarding claims 1 and 11, Kowalczyk et al. disclose a method of making a composite die casting sleeve shot chamber (column 3, line 6 through column 6, line 16; and Figures 1-9), in which the method comprises the following steps (also in referring to the die casting sleeve shot chamber of Figure 9):
preparing a liner (C) made of one or more metallic materials (Figure 9);
coating the liner (C) with a coating (I) to promote high strength metallurgical bonding, wherein the liner (C) is placed in a mold cavity, and using it as core for forming the working surface of the shot chamber (S), as shown in Figure 9;
providing a ferrous material (column 3, line 57) to bond the coated liner;
machining the shot chamber (S) to its final dimensions (inherent process due to necessary removal of excess sprue/burrs of solidified molten metal from a final cast component in a die casting process); and
covering outside surfaces of the ferrous alloy with a thick coating.
Kowalczyk et al. fail to explicitly teach that the liner is made of refractory metallic materials with a melting temperature of higher than 1600°C.  However, it would have been obvious to one of ordinary skill in the art to provide a liner to have any melting temperature to be above the casting temperature of the molten metal to be cast, in order to withstand thermal fatigue throughout numerous die casting processes.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, the shot chamber (S) is a casting sleeve (see Figure 9).
Regarding claims 3-6 and 8, Kowalczyk et al. fail to teach the claimed types of refractory metallic materials and coatings.  However, it would have been obvious to one of ordinary skill in the art to select optimal refractory metallic materials and coating elements/compositions, since it would depend on what type of molten metal is being used with during the die casting process (also in referring to the reasons applied to melting temperature for applicant’s independent claim 1).  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, the coating (I) on the liner (C) is an oxidation resistance coating (column 5, line 53 through column 6, line 16; and Figure 9).
Regarding claims 9 and 10, the ferrous alloy is cast iron or steel (column 3, lines 53-59).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,611,477 and US 2022/0072605 are also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 16, 2022